Case 2:18-cv-02552-DDC-KGG Document 7-1 Filed 10/17/18 Page 1 of 1

UNITED STATES DISTR|CT COURT
DISTRICT OF KANSAS

Pro Hac Vice E|ectronic Fi|tng
Registration Form

    

 

 

 

 

 

 

Name: Ketherine A. Keatinq

Ot‘fice: y Brvan Cave Leiqnton Paisner LLP

Address: Three Embarcadero Center. 7tn Fioor

Address:

City: San Francisco State: CA Zip: 94111

Office Phone: t415l675-3400 Ext.: Fax: t415) 675-3434

 

 

State Bar # 217908 (Catifornia)

 

Last 4 Digits of Social Seourity Number: 2763

 

 

Attorney's lnternet E-mail Address: katherinekeating@bclpiaw.corn

Additlonal email addresses that should receive Notices of Electronic Filing: nancy.burnett@bclpiaw.com

 

 

EBQ HA§ V§CE ATTQBNE!§; Each attorney apptying for pro hac vice admission must complete and sign an Electronic Fiiing
Registration Form and fite it as an attachment to the motion for pro hac vice admissionl You will receive system-generated notices of
electronic filings and documents may be retrieved electronically through PACER. Tne District of Kansas does not permit attorneys
admitted pro hac vice to tile documents etectronical|y. Locai counsel is responsible for all tiiings.

By registeringl l consent to electronic service of all documents l certify that l am a member in good standing of the barof atl courts where l arr
admitted. t arn applying for or have been granted admission pro hac vice and l have read and arn familiar with the rules of practice and the
administrative procedures guide governing eiectronic titing, both which may be found at www.ksd.uscourts.gov. l agree to abide by the rules a
regulations in the most recent general order currently in effect and any changes or additions that may be made in the 1future to the general orde
the administrative procedures guide or this court’s local rules.

Attacn completed form to motion for teave to appear pro hac vice.

l o /.r t,/// ) 3 H£;a

Apptic'ant’s Signature "`"`T“"“”=*
Note: ¥ou must s‘gn this form with your anginal "wet` signature `t`ne "si' typed nama" formatis not allowed here

Date

if you have questions about this form or the pro hac vice admission process, please contact the Attorney Registration clerk at
913-735~2229 or ksd____attorney_registration@ksd.uscourts.gov.

27865.1

 

